


Exhibit 10.86

 

Second Amendment

to

Delta Founder Airline Services Agreement

 

This Second Amendment to the Delta Founder Airline Services Agreement (this
“Second Amendment”), dated as of January 10, 2005, by and between Worldspan,
L.P. (“Worldspan”), Worldspan Technologies Inc. (formerly known as Travel
Transaction Processing Corporation) (“WTI”) and Delta Air Lines, Inc. (“Delta”)
amends the Delta Founder Airline Services Agreement, dated as of June 30, 2003,
by and among Worldspan, WTI and Delta, as amended by the Amended and Restated
First Amendment to the Delta Founder Airline Services Agreement, dated as of
June 4, 2004 by and between Worldspan and Delta (the “Amended and Restated First
Amendment”) (as so amended, the “Agreement”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.

WHEREAS, the Agreement provides, among other things, that Worldspan will provide
certain credits to Delta to be applied against service fee payments due from
Delta to Worldspan under the Agreement;

WHEREAS, Worldspan, WTI and Delta entered into the Amended and Restated First
Amendment and now desire to enter into this Second Amendment to reflect certain
terms and provisions as provided herein;

NOW, THEREFORE, in consideration of the agreements, terms and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:


1.                                       SECTION 4.4(B)(2) IS HEREBY AMENDED TO
ADD THE FOLLOWING PROVISION TO THE END OF SUCH SECTION:

“Notwithstanding anything to the contrary contained in this Section 4.4(b)(2),
the parties hereto acknowledge and agree that (i) WTI’s claim for
indemnification relating to Greek taxes and penalties and books and records
violations to the extent set forth in the letter dated September 30, 2004 to
Delta, NWA Inc. and American Airlines, Inc. (the “First Greek Tax Indemnity
Claim”), (ii) WTI’s claim for indemnification relating to Greek taxes and
penalties and books and records violations to the extent set forth in the letter
dated January 5, 2005 to Delta, NWA Inc. and American Airlines, Inc. (the
“Second Greek Tax Indemnity Claim,” and together with the First Greek Tax
Indemnity Claim, the “Greek Tax Indemnity Claims”) and (iii) to the extent not
specified in the Greek Tax Indemnity Claims, any other liabilities, obligations,
assessments and claims with respect to (v) income taxes, (w) value added taxes,
(x) stamp duties, (y) liabilities relating to any violation of the code of books
and records and (z) penalties relating to any of the foregoing (collectively,
clauses (i)-(iii), the “Taxes and Liabilities”), in each case which is paid by
Worldspan or any of its direct or indirect subsidiaries or branches pursuant to
any Greek Tax Final Determination (as defined below) shall each be deemed solely
for the purposes of this Section 4.4(b)(2) to constitute a Delta Indemnity Claim
which is

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

--------------------------------------------------------------------------------


 

permitted to be made under the Partnership Interest Partnership Agreement;
provided, however, that such Delta Indemnity Claim is only being deemed to be
permitted under the Partnership Interest Purchase Agreement for purposes of
determining that Worldspan is entitled to recoup the amount of any such Delta
Indemnity Claim under this Section 4.4(b)(2) and provided, further, that any
such Taxes and Liabilities which are allocable the period following June 30,
2003 shall not constitute a Delta Indemnity Claim.  In the event of any Greek
Tax Final Determination, Worldspan shall be entitled to exercise its recoupment
rights under this Section 4.4(b)(2) with respect to its obligations to provide
Delta FASA Credits or pay FASA Credit Excess Amounts, FASA Credit Payments or
Delta Continuing Payments in the aggregate amount equal to any Delta Greek Tax
Amount (as defined below) which is paid by WTI, Worldspan or any of its direct
or indirect subsidiaries or branches as a Delta Indemnity Claim Amount, without
any requirement or obligation on the part of Worldspan to deposit such amount
into an escrow account pursuant to the Worldspan/Delta Indemnity Claim Escrow
Agreement or any other escrow account and notwithstanding the fact that the
Greek Tax Final Determination occurs after September 30, 2004.  Any obligations
which are so recouped by Worldspan pursuant to the prior sentence shall be
referred to as “Recouped Amounts”; provided, however, that if all or any portion
of a Recouped Amount is subsequently reversed, canceled, rejected or otherwise
nullified or all or any portion of Recouped Amount is subsequently returned to
Delta pursuant to the definition of “Net After-Tax Basis” in the Partnership
Interest Purchase Agreement, such amount shall no longer be a Recouped Amount. 
The parties acknowledge and agree that there may be more than one Greek Tax
Final Determination.  Delta acknowledges and agrees that Delta’s obligation to
indemnify WTI with respect to the Greek Tax Indemnity Claim, a Delta Greek Tax
Amount or any Greek Tax Final Determination includes the obligation to indemnify
Worldspan, L.P.  Notwithstanding the foregoing, in the event of any Greek Tax
Final Determination, WTI and Worldspan shall have the right, at their sole
discretion, to elect to exercise the recoupment rights provided in this Section
4.4(b)(2) in lieu of accepting a cash indemnity payment from Delta for any Delta
Greek Tax Amount; provided, that Worldspan gives written notice of such election
to Delta within 10 business days of payment by Worldspan of any amount
representing a Delta Greek Tax Amount; and provided, further, that nothing
contained in this Section 4.4 will affect the rights of WTI and Worldspan to
enforce the indemnification provisions of the Partnership Interest Purchase
Agreement (if applicable) against Delta with respect to any payment or liability
relating to the Greek Tax Indemnity Claim, any Delta Greek Tax Amount or any
Greek Tax Final Determination which does not constitute a Recouped Amount.  As
used herein, a “Greek Tax Final Determination” shall mean any final,
nonappealable determination by the applicable governmental authority in the
country of Greece with respect to an assessment against Worldspan or any of its
direct or indirect subsidiaries or branches (including, without limitation,
Worldspan Services Limited, the Greek branch of Worldspan Services Limited
(“WSL”) or Worldspan Greece Global Travel Information Services Sole Partner
E.P.E.) relating to Taxes and Liabilities during the period 1993-2003, provided,
that the Amnesty Program Decisions (as defined below) shall constitute a Greek
Tax Final Determination and provided, further, that any Taxes and Liabilities

2

--------------------------------------------------------------------------------


 

which are allocable to the period following June 30, 2003 shall not for purposes
of this Second Amendment constitute part of the Greek Tax Final Determination;
“Delta Greek Tax Amount” means [**]% of the total amount paid by Worldspan to
the applicable Greek governmental authorities pursuant to any Greek Tax Final
Determination; “Delta Paid Amount” shall mean the aggregate total Delta Greek
Tax Amount paid by Delta through the applicable date (whether in cash or by
virtue of Recouped Amounts); and “Amnesty Program Decisions” shall mean any
decision, determination or settlement proposed by the applicable Greek
government authority pursuant to an amnesty and/or settlement program relating
to Taxes and Liabilities payable by Worldspan or any of its direct or indirect
subsidiaries and branches with respect to the period 1993-2003, including
without limitation, (i) the Settlement Note issued by the government of Greece,
Ministry of Economy and Finance, and accepted by Worldspan on or about December
20, 2004, for income taxes and VAT payable in the amount of €[**] plus the [**]
relating thereto and (ii) the Settlement Note issued by the government of
Greece, Ministry of Economy and Finance in December 2004 for Taxes and
Liabilities payable by Worldspan Greece Global Travel Information Services Sole
Partner E.P.E. in the amount of €[**].  In the event that a Delta Continuing
Payment becomes due and payable by Worldspan prior to the Final Amnesty
Determination (as defined below) and the payment (whether in cash or by virtue
of Recouped Amounts) in full by Delta of all Delta Greek Tax Amounts payable
pursuant to all Amnesty Program Decisions, then solely for purposes of
determining the amount of the Delta Continuing Payment, the Delta Indemnity
Claim Amount relating to the Greek Tax Liability shall equal the amount by which
$[**] exceeds the Delta Paid Amount as of the applicable date (the “Estimated
Delta Greek Tax Liability”).  In such an event as described in the previous
sentence, upon the final determination of the matters described in the
definition of Amnesty Program Decisions (the “Final Amnesty Determination”) (it
being understood and agreed that the parties hereto intend that Final Amnesty
Determination shall occur when the applicable Greek governmental authority
issues a decision, determination or settlement with respect to all of the Taxes
and Liabilities):  (i) in the event that the aggregate of all Delta Greek Tax
Amounts with respect to such Amnesty Program Decisions is less than $[**], then
Worldspan and WTI shall jointly and severally reimburse Delta for the difference
between the aggregate of such Delta Greek Tax Amounts and $[**] as an additional
portion of the Delta Continuing Payment within five business days after the
occurrence of the Final Amnesty Determination and (ii) in the event that the
aggregate of all Delta Greek Tax Amounts with respect to such Amnesty Program
Decisions is more than $[**], then Delta shall pay such difference to Worldspan
as an indemnification payment pursuant to Section 10.3(k) of the Partnership
Interest Purchase Agreement.


2.                                       SECTION 4.8 IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

“4.8         Termination of FASA Credits.


(A)                                  UPON DELTA’S RECEIPT OF THE FASA CREDIT
TERMINATION PAYMENT (AS DEFINED BELOW) IN FULL ON OR PRIOR TO THE EARLIER OF (X)
DECEMBER 31, 2005 OR (Y) THE 30-DAY

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

3

--------------------------------------------------------------------------------


 


EXPIRATION DATE (AS DEFINED BELOW), SECTION 4.4 HEREOF AND THE DEFINED TERMS
UTILIZED THEREIN IF SUCH DEFINED TERMS ARE NOT UTILIZED ELSEWHERE IN THE
AGREEMENT SHALL HAVE NO FURTHER FORCE AND EFFECT.


(B)                                 ON OR PRIOR TO DECEMBER 31, 2005, WORLDSPAN
MAY, AT ITS SOLE ELECTION, DELIVER A WRITTEN NOTICE (A “PREPAYMENT ELECTION
NOTICE”) TO DELTA STATING THAT WORLDSPAN HAS ELECTED TO PAY THE FASA CREDIT
TERMINATION PAYMENT (AS DEFINED BELOW).  IF A PREPAYMENT ELECTION NOTICE IS
DELIVERED IN ACCORDANCE WITH THE PREVIOUS SENTENCE, THEN WORLDSPAN SHALL PAY TO
DELTA BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE
FASA CREDIT TERMINATION PAYMENT ON THE DATE SPECIFIED IN THE PREPAYMENT ELECTION
NOTICE, PROVIDED THAT SUCH PAYMENT SHALL NOT BE MADE LATER THAN THE EARLIER OF
(X) DECEMBER 31, 2005 OR (Y) 30 DAYS AFTER THE DATE OF THE PREPAYMENT ELECTION
NOTICE (THE “30-DAY EXPIRATION DATE”).


(C)                                  AS USED HEREIN, THE “FASA CREDIT
TERMINATION PAYMENT” MEANS:


(I)                                     $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN JANUARY, 2005;


(II)                                  $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN FEBRUARY, 2005;


(III)                               $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN MARCH, 2005;


(IV)                              $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN APRIL, 2005;


(V)                                 $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN MAY, 2005;


(VI)                              $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN JUNE, 2005;


(VII)                           $[**], IN THE EVENT OF A FASA CREDIT TERMINATION
PAYMENT IN JULY, 2005;


(VIII)                        $[**], IN THE EVENT OF A FASA CREDIT TERMINATION
PAYMENT IN AUGUST, 2005;


(IX)                                $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN SEPTEMBER, 2005;


(X)                                   $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN OCTOBER, 2005;


(XI)                                $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN NOVEMBER, 2005;

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 


(XII)                             $[**], IN THE EVENT OF A FASA CREDIT
TERMINATION PAYMENT IN DECEMBER, 2005;

in each case of clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix),
(x), (xi) or (xii), as reduced by:

(A) the amount of any Delta FASA Credits applicable under Schedule 4.4(a) hereto
to any calendar month following the date of the FASA Credit Termination Payment
and which have been included in invoices by Worldspan under Article 4 of the
Agreement relating to periods prior to the date of the FASA Credit Termination
Payment (“Prior Period FASA Credits”),

(B) the amount of any Recoupment Amounts which have not, prior to the date of
the FASA Credit Termination Payment, been reflected in a Current Invoice,

(C) the amount of any Delta FASA Claim Amounts which have not, prior to the date
of the FASA Credit Termination Payment, been reflected in a Current Invoice and
have been deposited by Worldspan into the escrow agreement specified in Section
4.4(b)(3) of the Agreement as it was in effect prior to the date of this Second
Amendment, and

(D) in the event of a FASA Credit Termination Payment prior to the Final Amnesty
Determination and the payment (whether in cash or by virtue of Recouped Amounts)
in full by Delta of all Delta Greek Tax Amounts, the amount of the Estimated
Delta Greek Tax Liability.


(D)                                 UPON RECEIPT OF THE FASA CREDIT TERMINATION
PAYMENT, DELTA SHALL NO LONGER EARN AND SHALL NO LONGER BE ENTITLED TO ANY DELTA
FASA CREDITS EARNED UNDER THE AGREEMENT OTHER THAN PRIOR PERIOD FASA CREDITS AND
WORLDSPAN SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER SECTION 4.4 OF THE
AGREEMENT, INCLUDING WITH RESPECT TO ANY DELTA FASA CREDITS, FASA CREDIT EXCESS
AMOUNTS, FASA CASH PAYMENTS OR THE DELTA CONTINUING PAYMENT.


(E)                                  UPON THE OCCURRENCE OF A DELTA GENERAL
TERMINATION, DELTA BANKRUPTCY FASA REJECTION, OR TERMINATION OF THIS AGREEMENT
WITHOUT CAUSE BY DELTA IN BREACH OF SECTION 7.1(B) HEREOF, EACH PRIOR TO JUNE
30, 2012, DELTA SHALL PAY TO WORLDSPAN ON A MONTHLY BASIS COMMENCING AT THE
EFFECTIVE TIME OF SUCH TERMINATION UNTIL AND INCLUDING JUNE, 2012, AN AMOUNT IN
CASH EQUAL TO THE AMOUNT LISTED IN COLUMN B AS THE APPLICABLE DELTA FASA CREDIT
FOR SUCH MONTH ON SCHEDULE 4.4(A) HEREOF.  ANY PAYMENTS DUE FROM DELTA PURSUANT
TO THIS SECTION 4.8(E) SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS FROM DELTA TO WORLDSPAN ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH
FOLLOWING THE MONTH IN WHICH SUCH TERMINATION OCCURS; PROVIDED, HOWEVER, FOR THE
CALENDAR MONTH IN WHICH SUCH

 

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

5

--------------------------------------------------------------------------------


 


TERMINATION OCCURS, DELTA SHALL PAY TO WORLDSPAN A PRORATED AMOUNT OF THE DELTA
FASA CREDIT SPECIFIED FOR SUCH MONTH IN COLUMN B ON SCHEDULE 4.4(A) HERETO EQUAL
TO THE AMOUNT LISTED ON SUCH SCHEDULE FOR SUCH MONTH MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS REMAINING IN SUCH MONTH FOLLOWING
THE DATE OF TERMINATION AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS
IN SUCH MONTH.


(F)                                    IN THE EVENT OF A REDUCTION TO THE FASA
CREDIT TERMINATION PAYMENT PURSUANT TO SECTION 4.8(C)(D), THEN UPON THE FINAL
AMNESTY DETERMINATION:  (I) IN THE EVENT THAT THE AGGREGATE OF ALL DELTA GREEK
TAX AMOUNTS WITH RESPECT TO SUCH AMNESTY PROGRAM DECISIONS IS LESS THAN $[**],
THEN WORLDSPAN AND WTI SHALL JOINTLY AND SEVERALLY REIMBURSE DELTA FOR THE
AMOUNT EQUAL TO THE AMOUNT BY WHICH $[**] EXCEEDS THE AGGREGATE OF SUCH DELTA
GREEK TAX AMOUNTS AS AN ADDITIONAL PORTION OF THE FASA CREDIT TERMINATION
PAYMENT WITHIN FIVE BUSINESS DAYS AFTER THE FINAL AMNESTY DETERMINATION AND (II)
IN THE EVENT THAT THE AGGREGATE OF ALL DELTA GREEK TAX AMOUNTS WITH RESPECT TO
SUCH AMNESTY PROGRAM DECISIONS IS MORE THAN $[**], THEN DELTA SHALL PAY SUCH
EXCESS AMOUNT TO WORLDSPAN AS AN INDEMNIFICATION PAYMENT PURSUANT TO SECTION
10.3(K) OF THE PARTNERSHIP INTEREST PURCHASE AGREEMENT.


3.                                       (A)                                 
WORLDSPAN AND WTI EACH HEREBY COVENANTS AND AGREES TO COMPLY WITH SECTION 9.15
OF ANY FOUNDER AIRLINE SERVICES AGREEMENT BETWEEN WORLDSPAN AND ANY OTHER
FOUNDER AIRLINE AND SECTION 17 OF ANY WORLDSPAN/NORTHWEST INDEMNITY CLAIM ESCROW
AGREEMENT, OR SIMILAR OR SUBSTITUTE AGREEMENT (THE “NON-DISCRIMINATION
PROVISIONS”) BETWEEN WORLDSPAN AND/OR WTI AND ANY OTHER FOUNDER AIRLINE AS THE
NON-DISCRIMINATION PROVISIONS MAY RELATE TO THE TRANSACTIONS CONTEMPLATED BY
THIS SECOND AMENDMENT AND SHALL, JOINTLY AND SEVERALLY, INDEMNIFY, DEFEND AND
HOLD HARMLESS DELTA, ITS OFFICERS, DIRECTORS AND AFFILIATES (EACH, A “DELTA
INDEMNITEE”), FROM, AND REIMBURSE ANY DELTA INDEMNITEE FOR ANY LOSS (AS DEFINED
IN THE PARTNERSHIP INTEREST PURCHASE AGREEMENT) ARISING OUT OF, RESULTING FROM
OR IN CONNECTION WITH ANY CLAIM, ACTION OR SUIT (EACH, A “CLAIM”) BROUGHT BY ANY
FOUNDER AIRLINE OR ANY OF ITS AFFILIATES AGAINST ANY DELTA INDEMNITEE WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS SECOND AMENDMENT TO THE EXTENT
RESULTING FROM ACTS OR OMISSIONS BY WORLDSPAN OR WTI; PROVIDED THAT THE
INDEMNIFICATION PROVIDED UNDER THIS SECTION 3 SHALL NOT APPLY TO ANY CLAIMS OR
LOSS TO THE EXTENT ARISING OUT OF, RESULTING FROM OR IN CONNECTION WITH ANY ACTS
OR OMISSIONS OF ANY DELTA INDEMNITEE (INCLUDING WITH RESPECT TO ANY BREACH OR
DEFAULT BY ANY DELTA INDEMNITEE OF ANY CONTRACT, AGREEMENT OR INSTRUMENT
APPLICABLE TO SUCH DELTA INDEMNITEE) AND SHALL NOT APPLY TO ANY CLAIMS OR LOSS
RELATING IN ANY WAY TO THE REDEMPTION OF THE NOTES PURSUANT TO THE NOTE
REDEMPTION AGREEMENT, DATED JANUARY 10, 2005, BY AND BETWEEN WTI AND DELTA AIR
LINES, INC.

[**] Confidential treatment requested for redacted portion; redacted portion has
been filed separately with the Commission.

 

 

6

--------------------------------------------------------------------------------


 


(B)                                 AS PROMPTLY AS PRACTICABLE, AND IN ANY EVENT
WITHIN 30 DAYS, AFTER ANY DELTA INDEMNITEE SHALL RECEIVE ANY NOTICE OF, OR
OTHERWISE BECOME AWARE OF, THE COMMENCEMENT OF ANY CLAIM OR THE ASSERTION OF ANY
CLAIM, FOR WHICH INDEMNIFICATION IS PROVIDED FOR UNDER THIS SECTION 3 (AN
“INDEMNIFICATION EVENT”), SUCH DELTA INDEMNITEE SHALL GIVE WRITTEN NOTICE (AN
“INDEMNIFICATION CLAIM”) TO THE PARTY FROM WHICH SUCH INDEMNIFICATION IS (OR,
UNDER SUCH ASSUMPTION, COULD BE) SOUGHT (AN “INDEMNIFYING PARTY”) DESCRIBING IN
REASONABLE DETAIL THE INDEMNIFICATION EVENT AND THE BASIS ON WHICH
INDEMNIFICATION IS (OR, UNDER SUCH ASSUMPTION, COULD BE) SOUGHT; BUT THE FAILURE
OF THE DELTA INDEMNITEE TO GIVE THE INDEMNIFICATION CLAIM WITHIN SUCH TIME
PERIOD SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY HEREUNDER IN
RESPECT OF SUCH INDEMNIFICATION EVENT (OR THE FACTS OR CIRCUMSTANCES GIVING RISE
THERETO) EXCEPT TO THE EXTENT THAT SUCH INDEMNIFYING PARTY IS MATERIALLY
PREJUDICED OR HARMED AS A CONSEQUENCE OF SUCH FAILURE.  THE INDEMNIFYING PARTY
SHALL (WHETHER OR NOT THE DELTA INDEMNITEE IS ENTITLED TO CLAIM INDEMNIFICATION
UNDER THIS SECTION 3) BE ENTITLED TO, AND THE DELTA INDEMNITEE SHALL PROVIDE THE
INDEMNIFYING PARTY WITH THE RIGHT TO, PARTICIPATE IN, AND ASSUME SOLE CONTROL
OVER, THE DEFENSE AND SETTLEMENT OF SUCH CLAIM (WITH COUNSEL REASONABLY
SATISFACTORY TO THE DELTA INDEMNITEE); PROVIDED, HOWEVER, THAT (I) THE
INDEMNIFYING PARTY OR INDEMNIFYING PARTIES SHALL (X) PROVIDE WRITTEN NOTICE TO
THE DELTA INDEMNITEE OF ITS OR THEIR ELECTION TO ASSUME CONTROL OF THE DEFENSE
OF SUCH CLAIM AND (Y) HAVE EXPRESSLY AGREED IN WRITING THAT, AS BETWEEN THE
INDEMNIFYING PARTY AND THE DELTA INDEMNITEE, THE INDEMNIFYING PARTY SHALL BE
SOLELY OBLIGATED TO SATISFY AND DISCHARGE SUCH CLAIM, (II) THE DELTA INDEMNITEE
SHALL BE ENTITLED TO PARTICIPATE IN THE DEFENSE OF SUCH CLAIM AND TO EMPLOY
COUNSEL AT ITS OWN EXPENSE TO ASSIST IN THE HANDLING OF SUCH CLAIM, PROVIDED
THAT IF THERE IS AN ACTUAL CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY
AND THE DELTA INDEMNITEE, WHICH IN THE REASONABLE OPINION OF COUNSEL TO THE
DELTA INDEMNITEE WOULD PREVENT ONE COUNSEL FROM REPRESENTING BOTH THE
INDEMNIFYING PARTY AND THE DELTA INDEMNITEE IN ANY MATTER, THE INDEMNIFYING
PARTY SHALL BE RESPONSIBLE FOR ALL SUCH REASONABLE COUNSEL EXPENSES OF THE DELTA
INDEMNITEE, AND (III) THE INDEMNIFYING PARTY SHALL OBTAIN THE PRIOR WRITTEN
APPROVAL OF THE DELTA INDEMNITEE, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, BEFORE ENTERING INTO ANY SETTLEMENT OF SUCH CLAIM OR
CEASING TO DEFEND AGAINST SUCH CLAIM IF (X) AS A RESULT OF SUCH SETTLEMENT OR
CEASING TO DEFEND, INJUNCTIVE OR OTHER EQUITABLE RELIEF WOULD BE IMPOSED AGAINST
THE DELTA INDEMNITEE OR (Y) IN THE CASE OF A SETTLEMENT, THE DELTA INDEMNITEE
WOULD NOT THEREBY RECEIVE FROM THE CLAIMANT AN UNCONDITIONAL RELEASE FROM ALL
FURTHER LIABILITY IN RESPECT OF SUCH CLAIM.  AFTER WRITTEN NOTICE BY THE
INDEMNIFYING PARTY OR INDEMNIFYING PARTIES TO THE DELTA INDEMNITEE OF ITS OR
THEIR ELECTION TO ASSUME CONTROL OF THE DEFENSE OF ANY SUCH CLAIM, SUBJECT TO
THE PROVISIONS OF THE FOLLOWING EXCEPTIONS, THE INDEMNIFYING PARTY OR
INDEMNIFYING PARTIES SHALL NOT BE LIABLE HEREUNDER TO INDEMNIFY ANY PERSON FOR
ANY LEGAL EXPENSES (AS DEFINED BELOW) SUBSEQUENTLY INCURRED IN CONNECTION
THEREWITH.  IF THE INDEMNIFYING PARTY OR INDEMNIFYING PARTIES DO NOT ASSUME SOLE
CONTROL OVER THE DEFENSE OR SETTLEMENT OF SUCH CLAIM AS PROVIDED IN

7

--------------------------------------------------------------------------------


 


THIS SECTION 3 WITHIN A REASONABLE PERIOD OF TIME, OR, AFTER ASSUMING SUCH
CONTROL, FAILS TO DILIGENTLY DEFEND AGAINST SUCH CLAIM IN GOOD-FAITH (IT BEING
AGREED THAT SETTLEMENT OF SUCH CLAIM DOES NOT CONSTITUTE SUCH A FAILURE TO
DEFEND) THE DELTA INDEMNITEE SHALL HAVE THE RIGHT (AS TO ITSELF) TO DEFEND AND,
UPON OBTAINING THE WRITTEN CONSENT OF THE INDEMNIFYING PARTY IF SUCH
INDEMNIFYING PARTY IS LIABLE FOR THE LOSSES WITH RESPECT TO SUCH CLAIM, SETTLE
THE CLAIM IN SUCH MANNER AS IT MAY DEEM APPROPRIATE, AND THE INDEMNIFYING PARTY
SHALL PROMPTLY REIMBURSE THE DELTA INDEMNITEE THEREFOR IN ACCORDANCE WITH THIS
SECTION 3.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 3, THE
DELTA INDEMNITEE SHALL HAVE THE RIGHT AT ALL TIMES TO TAKE OVER AND ASSUME THE
CONTROL (AS TO ITSELF) OF THE DEFENSE OR SETTLEMENT OF ANY CLAIM; PROVIDED,
HOWEVER, THAT IN SUCH EVENT AND IF THE DELTA INDEMNITEE HAS NOT TAKEN OVER
CONTROL OF SUCH CLAIM UNDER THE PREVIOUS SENTENCE THE INDEMNIFYING PARTY OR
INDEMNIFYING PARTIES SHALL CEASE TO HAVE ANY OBLIGATION UNDER THIS SECTION 3 IN
RESPECT OF SUCH CLAIM.  THE INDEMNIFYING PARTY SHALL NOT BE LIABLE UNDER THIS
SECTION 3 FOR ANY SETTLEMENT OR COMPROMISE EFFECTED WITHOUT ITS CONSENT.


(C)                                  THE DELTA INDEMNITEE AND THE INDEMNIFYING
PARTY SHALL EACH COOPERATE FULLY (AND SHALL EACH CAUSE ITS AFFILIATES TO
COOPERATE FULLY) WITH THE OTHER IN THE DEFENSE OF ANY CLAIM PURSUANT TO SECTION
3.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH SUCH PERSON SHALL
FURNISH THE OTHER SUCH PERSON (AT THE EXPENSE OF THE INDEMNIFYING PARTY) WITH
SUCH DOCUMENTARY OR OTHER EVIDENCE AS IS THEN IN ITS OR ANY OF ITS AFFILIATES’
POSSESSION AS MAY REASONABLY BE REQUESTED BY THE OTHER PERSON FOR THE PURPOSE OF
DEFENDING AGAINST ANY SUCH CLAIM.


(D)                                 AS USED HEREIN, “LEGAL EXPENSES” MEANS FEES,
COSTS AND EXPENSES OF ANY KIND INCURRED BY ANY DELTA INDEMNITEE AND ITS COUNSEL
IN INVESTIGATING, PREPARING FOR, DEFENDING AGAINST OR PROVIDING EVIDENCE,
PRODUCING DOCUMENTS OR TAKING OTHER ACTION WITH RESPECT TO ANY THREATENED OR
ASSERTED CLAIM.


4.                                       SCHEDULE 1.3 TO THE AGREEMENT IS HEREBY
AMENDED TO ADD THE FOLLOWING DEFINITIONS:

“Initial Public Offering” means the initial underwritten sale of common equity
interests of WTI, or any affiliate of WTI other than Worldspan (each, and WTI, a
“WTI Entity”) to the public pursuant to an effective registration statement
under the Securities Act of 1933, as amended, with gross proceeds to any one or
more WTI Entity of $200,000,000 or more, if immediately thereafter any WTI
Entity has publicly held common equity interests listed on a national securities
exchange or NASD automated quotation system.”

“WTI” means Worldspan Technologies Inc. (formerly known as Travel Transaction
Processing Corporation).


5.                                       EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECOND AMENDMENT, ALL OF THE TERMS AND CONDITIONS OF THE AGREEMENT REMAIN IN
FULL FORCE AND EFFECT AND ARE FULLY BINDING UPON AND ENFORCEABLE AGAINST THE
PARTIES HERETO.

8

--------------------------------------------------------------------------------


 


6.                                       THIS SECOND AMENDMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT BY A WRITTEN AGREEMENT SIGNED BY WORLDSPAN AND DELTA.


7.                                       THIS SECOND AMENDMENT SHALL BE GOVERNED
BY, AND SHALL BE ENFORCED AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN ITS RULES REGARDING CONFLICTS OF LAWS).


8.                                       THIS SECOND AMENDMENT MAY BE EXECUTED
IN SEVERAL COUNTERPARTS, AND ALL COUNTERPARTS SO EXECUTED SHALL CONSTITUTE ONE
AGREEMENT, BINDING ON THE PARTIES HERETO, NOTWITHSTANDING THAT SUCH PARTIES ARE
NOT SIGNATORIES TO THE SAME COUNTERPART.

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first written above.

 

WORLDSPAN, L.P.

 

 

 

/s/ JEFFREY C. SMITH

 

By: Jeffrey C. Smith

 

Title: General Counsel, Secretary & Senior Vice President Human Resources

 

 

 

DELTA AIR LINES, INC.

 

 

 

/s/ MICHAEL J. PALUMBO

 

By: Michael J. Palumbo

 

Title: Executive VP & CFO

 

 

 

WORLDSPAN

 

TECHNOLOGIES INC.

 

 

 

/s/ JEFFREY C. SMITH

 

By: Jeffrey C. Smith

 

Title: General Counsel, Secretary & Senior Vice President Human Resources

 

10

--------------------------------------------------------------------------------
